DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 05/25/2021. Claims 1-12 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 05/25/2021 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language such as “The present invention provides…”
Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 2 objected to because of the following informalities:
Claim 2 line 2 reads “wherein where a”, --where a-- is suggested.
Claim 3 line 3 reads “an axis”, --the axis-- is suggested.
Claim 6 line 5 reads “a terminal section”, --the respective terminal section-- is suggested.
Claim 6 lines 6-7 read “a terminal section”, --the respective terminal section-- is suggested.
Claim 9 line 3 reads “a second coupling”, --the second coupling-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burridge (US 20130340560 A1).
Regarding claim 1, Burridge discloses an assembly for a robot (see Fig. 26, 60) comprising: a main body (65, 75) with a coupling section (305), wherein the coupling section has a first positioning section (see Fig. 15, upper and lower 340) and a second positioning section (see Fig. 15, left and right 340), and wherein the assembly is configured so that in a state where positioning has been performed by the first positioning section, positioning by the second positioning section is performed (see Fig. 6) and the coupling section is coupled to another coupling section (see Fig. 26, 105) of another main body (see Fig. 1).
Regarding claim 2, Burridge discloses a coupling direction of the coupling section (305) is defined as an axial direction, the assembly is configured so that positioning in a direction of rotation around an axis is performed by the first positioning section (see Fig. 15, upper and lower 340), and wherein positioning in both of the axial direction and the direction of rotation around the axis is performed by the second positioning section (see Fig. 15, left and right 340).
Regarding claim 3, Burridge discloses the coupling section (305) has a coaxial guiding surface (see Fig. 15, 327) which is configured for causing an axis to coincide with an axis of the another coupling section (see Fig. 6).
Regarding claim 5, Burridge discloses a circuit board (see Fig. 6, 380) mounted to the coupling section (305), wherein the circuit board includes a terminal for power supply and a terminal for signal (see Fig. 19, 392; see paragraph [0070], wherein 392 is disclosed as power and data receptacles), and wherein when coupling the coupling section to the another coupling section (105), the terminal for power supply and the terminal for signal are configured to be connected to respective terminal sections (see Fig. 14, 232) on a circuit board (220) mounted to the another coupling section (see Fig. 6).
Regarding claim 7, Burridge discloses the main body (65, 75) includes a fastening ring (see Fig. 6, 160) rotatably supported thereon, the fastening ring having a thread groove (169), and wherein in a state where the coupling section (305) has been coupled to the another coupling section (105), the thread groove is configured to be screwed with the another coupling section by rotating the fastening ring in one direction (see Fig. 5).
Regarding claim 8, Burridge discloses the assembly (60) is configured so that the terminal for power supply (392) and the terminal for signal (392) are disconnected from the respective terminal sections (232) by the coupling section (305) being separated from the another coupling section (105) which accompanies rotation of the fastening ring (106) in another direction (see Fig. 5).
Regarding claim 9, Burridge discloses a first coupling section (see Fig. 26, 305) and a second coupling section (105) as the coupling section, wherein each of the first coupling section and a second coupling section is capable of coupling to another coupling section of the another assembly (see Fig. 1).
Regarding claim 10, Burridge discloses a coupling direction of the first coupling section (see Fig. 26, 305) is orthogonal to a coupling direction of the second coupling section (105; see Fig. 26, wherein rotation of 65 relative to 75 would result in an orthogonal orientation).
Regarding claim 11, Burridge discloses a coupling direction of the first coupling section (see Fig. 26, 305) is opposite to a coupling direction of the second coupling section (105, see Fig. 26).
Regarding claim 12, Burridge discloses a robot device (see Fig. 1, 1) comprising a plurality of assemblies (5, 60) for a robot which are coupled in a successive manner (see Fig. 5), wherein each of the assemblies comprises: a main body (see Fig. 26, 65, 75) with a coupling section (305), wherein the coupling section has a first positioning section (see Fig. 15, upper and lower 340) and a second positioning section (see Fig. 15, left and right 340), and wherein the assembly is configured so that in a state where positioning has been performed by the first positioning section, positioning by the second positioning section is performed (see Fig. 6) and the coupling section is coupled to another coupling section (see Fig. 26, 105) of another main body (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burridge (US 20130340560 A1).
Regarding claim 4, Burridge discloses the first positioning section (see Fig. 15, upper and lower 340) comprises two first alignment elements which are spaced in the direction of rotation around the axis (see Fig. 15), and wherein the assembly is configured so that in the state where positioning in the direction of rotation around the axis has been performed by the first positioning section, positioning in both of the axial direction and the direction of rotation around the axis is performed by the second positioning section (see Fig. 16). Burridge fails to disclose the second positioning section comprises three or more second alignment elements which are spaced in the direction of rotation around the axis. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Further motivation exists for providing three or more second alignment elements since one of ordinary skill in the art would have known that providing more alignment elements reduces wear on the alignment elements are provides for more accurate positioning. 
 	Regarding claim 6, Burridge discloses when coupling the coupling section (305) to the another coupling section (105), connection of the terminal for signal (see Fig. 19, 392) to a terminal section on the circuit board (232) mounted to the another coupling section (105) is performed in a state where the terminal for power supply (392) has been connected to a terminal section (232). Note: due to 392 being power and data receptacles, the left most 392 can be power and the right most 392 can be data, as such, connecting 305 with 105 with a slight tilt to the left will result in the power being connected before the data. In other words, the device of Burridge is inherently capable of performing the above limitations. Burridge fails to disclose the terminal for power supply and the terminal for signal share a common ground. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Further motivation exists for providing a common ground between the power supply terminal and the signal terminal since one having ordinary skill in the art would have known that providing a common ground between both terminals reduces the number of parts and simplifies assembly, both of which reduce manufacturing costs.   
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658